
	

113 HR 332 IH: Equal Access to Justice for Victims of Gun Violence Act
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 332
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Schiff (for
			 himself, Mr. Van Hollen,
			 Mr. Meeks,
			 Mr. Cicilline,
			 Mr. Cartwright,
			 Mr. Honda,
			 Mr. Ellison,
			 Mr. Moran,
			 Ms. Slaughter,
			 Mr. McGovern,
			 Ms. Norton, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide victims of gun violence access to the same
		  civil remedies as are available to those injured through other
		  means.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Access to Justice for Victims of
			 Gun Violence Act.
		2.Findings and
			 purposes
			(a)FindingsThe Congress finds as follows:
				(1)The Protection of
			 Lawful Commerce in Arms Act (in this subsection referred to as the
			 PLCAA) was enacted with the express purpose of prohibiting
			 causes of action against manufacturers, distributors, dealers, and
			 importers of firearms or ammunition products, and their trade associations, for
			 the harm solely caused by the criminal or unlawful misuse of firearm products
			 or ammunition products by others when the product functioned as designed and
			 intended..
				(2)The intent of the
			 PLCAA was to bar a narrow category of lawsuits holding gun industry entities
			 liable for damages solely on the basis of selling a product that was used in
			 crime.
				(3)The chief sponsor
			 of PLCAA stated during floor debate, This legislation will not bar the
			 courthouse doors to victims who have been harmed by the negligence or misdeeds
			 of anyone in the gun industry. … If manufacturers or dealers break the law or
			 commit negligence, they are still liable..
				(4)It was not the
			 intent of the Congress in the PLCAA to protect gun or ammunition manufacturers
			 or sellers who failed to exercise reasonable care for health and safety in the
			 design, marketing, and sale of their products.
				(5)Federal and State
			 courts have read the PLCAA contrary to its intent, and dismissed civil lawsuits
			 based on negligence, product defect, and other causes of action that are well
			 established in statute and common law principles.
				(6)This special
			 protection from civil liability enjoyed by the firearm industry is not only
			 contrary to the congressional intent of the PLCAA, but also contrary to public
			 safety, and unique among industries in the United States.
				(7)As Congress
			 intended in the PLCAA, the firearm industry should not be held liable solely
			 because a product they made or sold was used in crime, if those companies did
			 not engage in negligent or otherwise tortious conduct. However, as Congress
			 also intended in the PLCAA, State or Federal courts should not be barred from
			 applying State common or statutory law to impose liability on industry
			 participants who, through their negligent conduct or defective product, cause
			 an injury in which unlawful activity was also a cause.
				(8)As most firearms
			 dealers are responsible businesspeople who do not engage in negligent sales
			 practices, 86 percent of firearms dealers sell no guns that are subsequently
			 used in crimes, and 1.2 percent of firearms dealers sell 57 percent of crime
			 guns, the overwhelming majority of dealers need no special protection from
			 liability for damages resulting from the criminal use of guns.
				(9)Allowing victims
			 of gun violence to pursue civil actions in State and Federal courts against the
			 firearm industry on the basis of negligent behavior serves the interests of
			 justice and fosters the adoption of responsible business practices likely to
			 reduce the incidence of firearm deaths.
				(10)The Second
			 Amendment rights of law-abiding citizens are not infringed by allowing State
			 and Federal courts to impose generally applicable principles of civil justice
			 law to negligent industry participants.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To ensure that
			 those injured by firearms have access to the same civil remedies as those
			 injured by any other product and are not restricted from bringing suits based
			 on statutes and common law theories of liability in State and Federal
			 court.
				(2)To allow
			 plaintiffs to discover and introduce evidence, including gun trace evidence,
			 into State and Federal courts where appropriate.
				3.Equal access to
			 civil remedies for victims of gun violence
			(a)In
			 generalAn action against a
			 manufacturer, seller, or trade association for damages or relief resulting from
			 an alleged defect or alleged negligence with respect to a product, or conduct
			 that would be actionable under State common or statutory law in the absence of
			 the Protection of Lawful Commerce in Arms Act, shall not be dismissed by a
			 court on the basis that the action is for damages resulting from, or for relief
			 from, the criminal, unlawful, or volitional use of a qualified product.
			(b)DefinitionsIn
			 subsection (a), the terms manufacturer, seller,
			 trade association, and qualified product shall have
			 the meanings given the terms in section 4 of the Protection of Lawful Commerce
			 in Arms Act.
			(c)ApplicabilitySubsection
			 (a) shall apply to actions brought before, on, or after the date of the
			 enactment of this Act.
			4.Discoverability
			 and admissibility of gun trace information in civil proceedingsThe contents of the Firearms Trace System
			 database maintained by the National Trace Center of the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives shall not be immune from legal process, shall
			 be subject to subpoena or other discovery, shall be admissible as evidence, and
			 may be used, relied on, or disclosed in any manner, and testimony or other
			 evidence may be permitted based on the data, on the same basis as other
			 information, in a civil action in any State (including the District of
			 Columbia) or Federal court or in an administrative proceeding.
		
